     GERAGOS & GERAGOS
 1

 2          A PROFESSIONAL CORPORATION
                     LAWYERS
             HISTORIC ENGINE CO. NO. 28
 3          644 South Figueroa Street
        Los Angeles, California 90017-3411
 4            Telephone (213) 625-3900
               Facsimile (213) 232-3255
               Geragos@Geragos.com
 5   BEN J. MEISELAS           SBN 277412
     NOAH GELDBERG             SBN 311722
 6
     Attorneys for Plaintiff KIM ADAMS
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KIM ADAMS, an individual,                          )   CASE NO. 1:17-cv-00464-JLT
                                                        )
12                  Plaintiff,                          )   ORDER GRANTING IN PART
                                                            STIPULATION TO MODIFY
                    vs.                                 )   SCHEDULING ORDER
13                                                      )
     COUNTY OF KERN;                                    )   (Doc. 43)
14
     KERN COUNTY PROBATION                              )
15   DEPARTMENT;                                        )
     DAVID M. KUGE, an individual;                      )
16   REYES SOBERON, JR., and individual; and            )
     DOES 1 through 50, inclusive,                      )
17                                                      )
                     Defendants.                        )
18

19          TO THE HONORABLE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF

20   RECORD:

21          PLEASE TAKE NOTICE that Plaintiff KIM ADAMS, an individual, and Defendants

22   COUNTY OF KERN; KERN COUNTY PROBATION DEPARTMENT; DAVID M. KUGE, an

23   individual; REYES SOBERON, JR., an individual; and DOES 1 through 50 (hereafter

24   collectively the “parties”), by and through their counsel of record, hereby stipulate and agree as

25   follows:

26          WHEREAS, due to the continuance of criminal proceedings against Defendant Reyes

27   Soberon, Jr. and the pendency of Plaintiff’s related case in the California Court of Appeal for the

28


                             Stipulation & [Proposed] Order to Modify Scheduling Order
                                                        1
 1   Fifth Appellate District, the parties entered an initial Joint Stipulation to Extend Dates and

 2   Deadlines that was approved by the Court on September 13, 2018 (ECF No. 32);

 3          WHEREAS, due in part to the fact that Plaintiff’s son, Marcus Anthony Ramirez,

 4   sustained a serious gunshot wound that resulted in Plaintiff incurring familial obligations that

 5   interfered with her availability for discovery proceedings, the parties entered a second Stipulation

 6   to Modify Scheduling Order that was approved by the Court on April 23, 2019 (ECF No. 36);

 7          WHEREAS, due to the fact that Plaintiff’s children and caretaker needed to attend to an

 8   ill family member out of town and/or were required to attend medical appointments which

 9   circumstances interfered with their availability for discovery proceedings and due to the fact that

10   counsel for Defendants County of Kern and David M. Kuge needed to undergo knee surgery, the

11   parties entered a third Stipulation to Modify Scheduling Order that was approved by the Court on

12   June 24, 2019 (ECF No. 38);

13          WHEREAS, due to complications in the knee surgery that counsel for Defendants County

14   of Kern and David M. Kuge underwent, the parties entered a fourth Stipulation to Modify

15   Scheduling Order that was approved by the Court on July 24, 2019 (ECF No. 40);

16          WHEREAS, the parties have continued in good faith to cooperate in scheduling discovery

17   proceedings in this matter and had scheduled depositions of Plaintiff’s sons and caretaker for

18   October 22 and 23, 2019 and a Mental Health Examination of Plaintiff for October 30, 2019;

19          WHEREAS, Plaintiff’s son, Angel Ramirez Adams, who was to be deposed on October
20   23, 2019, sustained a severe leg injury shortly before that date requiring emergency room

21   treatment and subsequent treatment in Los Angeles that has rendered Plaintiff, her sons, and her

22   caretaker unavailable for discovery proceedings until mid-January 2020;

23          WHEREAS, Plaintiff has confirmed her availability for her Mental Health Examination

24   on Saturday, January 11, 2020, and Defendants have confirmed the availability of their examiner

25   on that date;

26          WHEREAS, the parties have agreed to again extend the dates and deadlines in this matter
27   as outlined below:

28


                            Stipulation & [Proposed] Order to Modify Scheduling Order
                                                       2
 1
                           Event/Deadline                             Existing Date            Stipulated New Date
 2
           Mental Examination of Plaintiff                        October 30, 2019             January 11, 2020
 3
           Non-Expert Discovery Deadline                          December 2, 2019             January 27, 2020
 4
           Expert Witness Disclosure                              January 2, 2020              February 27, 2020
 5
           Rebuttal Witness Disclosure                            February 3, 2020             March 30, 2020
 6
           Expert Discovery Deadline                              March 4, 2020                April 29, 2020
 7
           Non-Dispositive Motion Deadline (Filing)               April 6, 2020                June 1, 2020
 8
           Non-Dispositive Motion Deadline (Hearing) May 4, 2020                               June 29, 2020
 9
           Dispositive Motion Deadline (Filing)                   June 8, 2020                 August 3, 2020
10
           Dispositive Motion Deadline (Hearing)                  July 20, 2020                September 14, 2020
11
           Pre-Trial Conference                                   October 5, 2020              November 30, 2020
12
           Trial                                                  November 30, 2020            March 1, 2021
13

14                 WHEREAS, the parties understand that they have already requested modification of the
15   Court’s Scheduling Order multiple times and that such modification places a burden on the Court
16   and all counsel;
17                 WHEREAS, the parties intend to prevent further continuances by agreeing that the present
18   request for modification of the Court’s Scheduling Order shall be the last;
19                 IT IS THEREFORE STIPULATED AND AGREED THAT:
20                 1. All dates and deadlines may be continued as outlined by the parties above; and
21                 2. The parties shall not request further continuances of the dates and deadlines referred
22                    to herein.
23

24   ///
25   ///
26
27   Respectfully Submitted,
28   DATED: October 29, 2019                               WEAKLEY & ARENDT

                                   Stipulation & [Proposed] Order to Modify Scheduling Order
                                                              3
 1                                                  A PROFESSIONAL CORPORATION

 2
                                                     /s/ Brande Gustafson (authorized on 10/29/19)
 3                                                  James D. Weakley
                                                    Brande L. Gustafson
 4                                                  Attorneys for Defendant, Reyes Soberon, Jr.

 5
     DATED: October 29, 2019                        MARGO A. RAISON,
 6                                                  KERN COUNTY COUNSEL

 7
                                                    /s/ Kathleen Rivera (authorized on 10/29/29)
 8                                                  Kathleen Rivera, Deputy County Counsel
                                                    Attorneys for Defendants County of Kern, Kern
 9                                                  County Probation Department, and David M. Kuge

10
     DATED: October 29, 2019                        GERAGOS & GERAGOS, APC
11
                                                    /s/ Ben Meiselas
12                                                  Mark J. Geragos
                                                    Ben J. Meiselas
13                                                  Noah Geldberg
                                                    Attorneys for Plaintiff Kim Adams
14

15
                                                   ORDER
16
             The parties have stipulated to amend the case schedule. They offer no explanation why
17
     the trial should be continued so far out. Indeed, even with the modifications sought, there is no
18
     need to change the pretrial or trial date. Thus, the Court GRANTS the stipulation IN PART and
19
     ORDERS the case schedule to be amended as follows:
20
             1.     The plaintiff SHALL submit to the mental health examination on January 11,
21
     2020;
22
             2.     The parties SHALL complete all non-expert discovery no later than January 27,
23
     2020 and expert discovery no later than April 29, 2020. The parties SHALL disclose their
24
     experts no later than February 27, 2020 and their rebuttal experts no later than March 27,
25
     2020;
26
             3.     Non-dipositive motions, if any, SHALL be filed no later than May 22, 2020 and
27
     heard no later than June 19, 2020;
28


                            Stipulation & [Proposed] Order to Modify Scheduling Order
                                                       4
 1          4.     Dipositive motions, if any, SHALL be filed no later than July 10, 2020 heard no

 2   later than August 20, 2020.

 3          No other modifications to the case schedule are authorized and the Court declines to

 4   consider any further requests to amend the case schedule absent a showing, supported by

 5   admissible evidence, that extraordinary cause exists to do so.

 6
     IT IS SO ORDERED.
 7

 8      Dated:    October 30, 2019                               /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                           Stipulation & [Proposed] Order to Modify Scheduling Order
                                                      5
